
	
		I
		112th CONGRESS
		2d Session
		H. R. 4202
		IN THE HOUSE OF REPRESENTATIVES
		
			March 19, 2012
			Mr. Rangel (for
			 himself, Mr. Levin,
			 Mr. Stark,
			 Mr. McDermott,
			 Mr. Lewis of Georgia,
			 Mr. Neal, Mr. Becerra, Mr.
			 Thompson of California, Mr. Larson of
			 Connecticut, Mr.
			 Blumenauer, Mr. Kind,
			 Mr. Pascrell,
			 Ms. Berkley, and
			 Mr. Crowley) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  exclusion from gross income of discharges of qualified principal residence
		  indebtedness.
	
	
		1.Extension of exclusion from
			 gross income of discharge of qualified principal residence
			 indebtedness
			(a)In
			 generalSubparagraph (E) of
			 section 108(a)(1) of the Internal Revenue Code of 1986 is amended by striking
			 January 1, 2013 and inserting January 1,
			 2015.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 indebtedness discharged after December 31, 2012.
			
